DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/06/2022 and 1/10/2022 are in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 1/10/2022 are accepted to by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otteman (US 6,691,447).
Regarding claim 1, Otteman teaches a riflescope (refer to 6,691,447) comprising: 
a tubular body (“tubular housing 108”, [col. 4, lines 22-23], Figs. 1-7) having an internal movable optical adjustor (adjustor: “adjustment plunger 208 … with its lower working end 302, the adjustable member 200 to controllably adjust the riflescope optics”, [col. 5, lines 8-13]; Figs. 1-7; “adjustment mechanism 106”, [col. 4, line 23-24]; Figs. 2 and 4 shows internal movable; “adjustment plunger 208 is linearly displaced”, [col. 5, line 16]) adapted to shift an image generated by the riflescope (“adjustment plunger 208 is linearly displaced in response to adjustment of the control assembly 301”, [col. 5, lines 15-17]; riflescope 100, [col. 5. line 5]; “adjustment plunger 208 has a lower end 302 … it reciprocates in the slot 210 along central axis 216 to urge against a free end 212 of the erector tube 204, thereby adjusting the riflescope optics”, [col. 5, lines 46-51]; see also col. 4, lines 36-50 for adjustment mechanism, erector lens assembly 206; “adjustable members may include reticles, lenses, range-finding devices, electronic circuits, combinations of one or more of these, and any other adjustable component of an aiming system”, [col. 4, lines 46-50]; Fig. 1 and 2); 
a knob (“adjustment knob 214”, [col. 5, line 36]; Figs. 3 and 4) connected to the body (Fig. 4 shows knob 214 is connected to the body, housing 108) for rotation about a knob axis (Fig. 4, axis 216) and operably connected to the optical adjustor to position the optical adjustor based on a rotational position of the knob (Fig. 4 show 214 operably connected to the optical adjustor 208 ;“rotation of the adjustment knob 214 in increments of less than 360 degree” [col. 6, lines 17-19]; “rotation of the adjustment knob 214 causes the core 304 to rotate in concert therewith. The adjustment plunger 208, which extends from the core 304 inwardly of the housing 108 and which is threadingly connected to the core 304, … the adjustment plunger 208 has a lower end 302 with at least one flat side that is keyed to a slot 210 in the riflescope housing 108, … reciprocates in the slot 210 along central axis 216 to urge against a free end 212 of the erector tube 204, thereby adjusting the riflescope optics” [col. 5, lines 41-52]; “adjustment knob 214 is coupled to the adjustment plunger 208 via the core 304 to adjust the optics”, [col. 6, lines 23-25]); 
an indicator skirt (“index tube 348”, Figs. 4 and 5; “A scale, positioned on the adjustment mechanism, provides a visual indication of the degree of adjustment”, [abstract]) operably engaged to the body (348 operably engaged to the body 108, Figs. 4-6; “A scale 374 comprises a set of transverse indicia (FIGS. 5-7) provided on adjustment mechanism 106, which are used to measure the position of index tube 348 along axis 216 as adjustment knob 214 is turned”, [col. 7. Lines 3-7]), non-rotating with respect to the body (348 is non-rotating with respect to 108; “tube 348 is prevented from rotating relative to the housing 108”, [col. 6, lines 30-31]), and threadedly engaged to the knob (“adjustment knob 214 and its threaded engagement with the index tube 348”, [col. 6, lines 39-41]; “The dial 322 of the adjustment knob 214 includes internal indexing threads with which external indexing threads 346 of an index tube 348 are engaged”, [col. 6, lines. 227-30]); and the indicator skirt (index tube 348) being operable to move axially with respect to the knob (see Figs. 5-7; 348 moves with respect to knob 214 axially and the scale 374 provides the movement measurement, axis 216) such that the axial position of the indicator skirt is based on the rotational position of the knob (Fig. 3 shows knob 214 includes dial 322, gripping surface 334 and indicia 342; indicator skirt 348; “dial 322 .. supplied with a fine scale composed of parallel longitudinal indicia 342”, [col. 6, lines 14-15]; “A scale 374 comprises a set of transverse indicia (FIGS. 5-7) provided on adjustment mechanism 106, which are used to measure the position of index tube 348 along axis 216 as adjustment knob 214 is turned”, [col. 7, lines 3-7]).
Regarding claim 5, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman further teaches the indicator skirt is rotationally engaged to the body by way of a channel parallel to the knob axis (Fig. 3 shows indicator skirt is threadedly engaged to the body, that teaches rotationally engaged, Figs. 3 and 4 show the channel with axis 216) and a tooth constrained for movement within the channel (“keying pin 354 is constrained to slide along longitudinal slot 358”, [col. 6, lines 43]).
Regarding claim 6, the riflescope according to claim 5 is rejected (see above).
Otteman teaches the riflescope according to claim 5.
Otteman further teaches the channel is on an interior surface of the indicator skirt (Figs. 3 and 6 show the channel is on an interior surface of the indicator skirt 348).
Regarding claim 7, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman further teaches the skirt is constrained to only axial motion with respect to the body (“348 to reciprocate along a slide path coincident with the axis 216, rather than rotate, because keying pin 354 is constrained to slide along longitudinal slot 358”, [col. 6, lines 41-44]).
Regarding claim 8, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman further teaches the knob defines a rotation axis (Fig. 4, knob 214 defines a rotation axis 216), and the skirt and body include a sliding interface aligned parallel to the rotation axis (“tube 348 to slidably seat within a longitudinal slot 358”, [col. 6, lines 35-37], Fig. 6).
Regarding claim 9, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman further teaches the knob defines a rotation axis (Fig. 4, knob 214 defines a rotation axis 216), and wherein one of the body and skirt defines an elongated channel parallel to the rotation axis (Fig. 6, skirt 348 defines an elongated channel parallel to the rotation axis 216), and the other of the body and skirt includes a key tooth slidably received in the channel (keying pin 354 slidably received in the channel”, [col. 6, para. 3-4], Fig. 6).
Regarding claim 10, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman further teaches the riflescope of claim 1 including indicia on the skirt (Fig. 6 teaches the indicator skirt 348 has indicia 374’, [col. 7. Lines 21]) that remains facing in a rearward direction irrespective of the rotational position of the knob (Fig. 1 with respect to Fig. 6 shows indicia 374’ remains facing in a rearward direction irrespective of the rotational position of the knob, if looking from the eyepiece end 104).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otteman (US 6,691,447).
Regarding claim 2, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman teaches indicator skirt is threadedly engaged to the knob by threads (“The dial 322 of the adjustment knob 214 includes internal indexing threads with which external indexing threads indicator skirt 346 of an index tube 348 are engaged”, [col. 6, lines 26-30]) having a selected pitch providing a selected axial offset of the indicator skirt with respect to the knob from one rotation of the knob (see Fig. 2), and wherein the indicator skirt has indicia that include rotation indicators spaced apart by a distance of an axial offset (Otteman in Fig. 6 teaches the indicator skirt 348 has indicia, distinctive marks or indications,  that include rotation indicators spaced apart by a distance to a selected axial offset). 
The structure of the knob and the indicator skirt disclosed in the reference is substantially identical to that of the claims. In this case, Otteman doesn't explicitly disclosed threads having a selected pitch providing a selected axial offset of the indicator skirt with respect to the knob from one rotation of the knob, and wherein the indicator skirt has indicia that include rotation indicators spaced apart by a distance equal to the selected axial offset. The claim, as recited, doesn’t require any specific size or shape or offset, it is inherent that a pitch was selected providing a selected axial offset of the indicator skirt with respect to the knob from one rotation of the knob, and wherein the indicator skirt has indicia that include rotation indicators spaced apart by a distance equal to the selected axial offset. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otteman to include threaded coupling between the indicator skirt and the knob by a selected pitch providing a selected axial offset of the indicator skirt with respect to the knob, and the include rotation indicators spaced apart by a distance equal to the selected axial offset, for the predictable result of having a reliable coupling and clear space for sliding and checking the indicator.
Regarding claim 3, the riflescope according to claim 2 is rejected (see above).
Otteman teaches the riflescope according to claim 2.
Otteman further teaches the riflescope of claim 2 wherein the indicia are a plurality of parallel lines (Fig. 6 shows the indicia are a plurality of parallel lines).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otteman as applied to claim 1 above, and further in view of Peterson et al. (US 2014/0223793).
Regarding claim 4, the riflescope according to claim 1 is rejected (see above).
Otteman teaches the riflescope according to claim 1.
Otteman teaches the indicator skirt is threadedly engaged to the knob (see Fig. 2 and “The dial 322 of the adjustment knob 214 includes internal indexing threads with which external indexing threads indicator skirt 346 of an index tube 348 are engaged”, [col. 6, lines 26-30]).
Otteman doesn’t explicitly teach is threadedly engaged to the knob by multi-start threads.
Otteman and Peterson are related as firearm systems. 
Peterson teaches threaded using multi-start threads (“threaded using multi-start threads”, [0156]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Otteman to include a multi-start threads as taught by Peterson for the predictable result of: “strength of the threads can be greater”, and “requiring fewer turns to attach and allowing the users to quickly, but precisely adjust”, as Peterson teaches in [0156].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872